OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections – Specification
 
(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically: 
The descriptions of reproductions 1.1 – 1.6 are stated as a single word only, i.e. “front, back, left”. However reproductions 1.7 and 1.8 are both described using multiple words, “perspective view”.
The descriptions of reproductions 1.7 and 1.8 are described simply as “perspective view 1” and “perspective view 2”, without further information regarding the angle of view. 
Therefore for consistency and clarity, the descriptions of the reproductions should be amended. Suggested language:
 
-- 1.1 : Front view
1.2 : Back view
1.3 : Left view
1.4: Right view
1.5 : Top view
1.6 : Bottom view
1.7 : Top Perspective view
1.8 : Bottom Perspective view--
 
(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a must be canceled:
 
[[The product incorporating the design is used for controlling lamp body; the drawing designated to best show the essential features of the design is the perspective view 1.]]

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:
(1) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, reproductions 1.1, 1.3, 1.4, and 1.5 show the circular top surface of the remote control to be bound by a singular line, a sharp edge between the sides and top surface. (See below illustrations for identification)

    PNG
    media_image1.png
    543
    1106
    media_image1.png
    Greyscale

However reproductions 1.2 and 1.8 instead show the top surface to be bound by two closely spaced parallel lines which appear gently angled, a narrow bevel. (See below illustrations for identification)

    PNG
    media_image2.png
    548
    1143
    media_image2.png
    Greyscale

The applicant may overcome this refusal by amending the design to appear consistently throughout the disclosure, specifically by resolving the inconsistency between reproductions 1.1, 1.3, 1.4, and 1.5 and reproductions 1.2 and 1.8.

(2) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, reproductions 1.1 – 1.6 and 1.8 disclose an overall design in which the top surface is smaller than the bottom surface, resulting in the sides of the remote control being angled. The overall shape, in other words, appears similar to a cone with the top half cut off, so that the shape tapers upwards. (See below illustration for clarification)

    PNG
    media_image3.png
    424
    578
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    631
    644
    media_image4.png
    Greyscale

The applicant may overcome this refusal by amending the design to appear consistently throughout the disclosure, specifically by amending reproduction 1.7 to bring its appearance into consistency with the design claimed throughout the rest of the drawing disclosure.

Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 

 
When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.
 
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cite

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   



If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:


Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922